—In an action to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Richmond County (Leone, J.), dated June 21, 1995, which denied their motion for summary judgment.
Ordered that the order is affirmed, with costs.
The plaintiffs did not establish their cause of action for breach of contract sufficiently to warrant the court as a matter of law in directing judgment in their favor (see, CPLR 3212 [b]; Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065, 1067). Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.